Exhibit 10.7

FOR NEGOTIATION AND

DISCUSSION PURPOSES ONLY

NOT AN OFFER OR SALE OF SECURITIES

VOTING AGREEMENT

VOTING AGREEMENT, dated as of November             2014 (this “Agreement”), by
and between Ascent Solar Technologies, Inc., a Delaware corporation with offices
located at 12300 Grant Street, Thornton, CO 80214 (the “Company”) and
[            ] (the “Stockholder”).

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of November 14, 2014 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have, severally but not jointly, agreed to
purchase (i) senior secured convertible notes of the Company (the “Notes”),
which will be convertible into shares of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”, as converted, the “Conversion Shares”), in
accordance with the terms of the Notes, and (ii) warrants (the “Warrants”),
which will be exercisable to purchase shares of Common Stock (as exercised
collectively, the “Warrant Shares”);

WHEREAS, as of the date hereof, the Stockholder owns shares of Common Stock,
which represent (i) approximately [ %] of the total issued and outstanding
Common Stock of the Company, and (ii) approximately [ %] of the total voting
power of the Company; and

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that the
Stockholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder and any other securities of the Company (the
“Other Securities”), if any, which Stockholder is currently entitled to vote, or
after the date hereof becomes entitled to vote, at any meeting of the
shareholders of the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT OF THE STOCKHOLDER

SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, the Stockholder hereby agrees that at any meeting of the
shareholders of the Company, however called, and in any action by written
consent of the Company’s shareholders, the Stockholder shall vote the Common
Stock and the Other Securities, which Stockholder is currently entitled to vote,
or after the date hereof becomes entitled to vote, at any meeting of the
shareholders of the Company: (a) in favor of the Stockholder Approval (as
defined in the



--------------------------------------------------------------------------------

Securities Purchase Agreement) and the Stockholder Resolutions (as defined in
the Securities Purchase Agreement), in each case, as described in Section 4(cc)
of the Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Transaction Documents (as defined in the Securities Purchase
Agreement) or which could result in any of the conditions to the Company’s
obligations under the Transaction Documents not being fulfilled. The Stockholder
acknowledges receipt and review of a copy of the Securities Purchase Agreement
and the other Transaction Documents. The obligations of the Stockholder under
this Section 1.01 shall terminate immediately following the occurrence of the
Stockholder Approval.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to the Company and each of the
Investors as follows:

SECTION 2.01. Authority Relative to this Agreement. The Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
his obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Common Stock or the Other Securities owned by
the Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by the
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or the Common
Stock or Other Securities owned by the Stockholder is bound.

(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder.

 

-2-



--------------------------------------------------------------------------------

SECTION 2.03. Title to the Stock. As of the date hereof, the Stockholder is the
owner of [            ] shares of Common Stock, entitled to vote, without
restriction, on all matters brought before holders of capital stock of the
Company, which shares of Common Stock represent on the date hereof approximately
[ %] of the outstanding stock and approximately [ %] of the voting power of the
Company. Such shares of Common Stock are all the securities of the Company
owned, either of record or beneficially, by the Stockholder. Such Common Stock
is owned free and clear of all Encumbrances (as defined below). The Stockholder
has not appointed or granted any proxy, which appointment or grant is still
effective, with respect to the Common Stock or Other Securities owned by the
Stockholder.

ARTICLE III

COVENANTS

SECTION 3.01. No Disposition or Encumbrance of Stock. The Stockholder hereby
covenants and agrees that the Stockholder shall not offer or agree to sell,
transfer, tender, assign, hypothecate or otherwise dispose of, grant a proxy or
power of attorney with respect to, or create or permit to exist any security
interest, lien, claim, pledge, option, right of first refusal, agreement,
limitation on the Stockholder’s voting rights, charge or other encumbrance of
any nature whatsoever (“Encumbrance”) with respect to the Common Stock or Other
Securities, directly or indirectly, or initiate, solicit or encourage any person
to take actions which could reasonably be expected to lead to the occurrence of
any of the foregoing.

SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and the Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement (other than this
Agreement) on any of the Common Stock or Other Securities subject to this
Agreement.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Further Assurances. The Stockholder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Stockholder (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholder with respect to the
subject matter hereof.

 

-3-



--------------------------------------------------------------------------------

SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and the
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

SECTION 4.07. Termination. This Agreement shall automatically terminate
immediately following the occurrence of the Stockholder Approval.

[The remainder of the page is intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Stockholder and the Company have duly executed this
Voting Agreement as of the date first written above.

 

THE COMPANY: ASCENT SOLAR TECHNOLOGIES, INC. By:  

 

 

Name:

Title:

 

Address:  

12300 Grant Street,

Thornton, CO 80214

STOCKHOLDER:

 

[            ] Address: